Name: Commission Regulation (EC) No 328/94 of 14 February 1994 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oil seeds referred to in Council Regulation (EEC) No 1765/92
 Type: Regulation
 Subject Matter: plant product;  economic policy;  means of agricultural production
 Date Published: nan

 No L 42/2 Official Journal of the European Communities 15. 2. 94 COMMISSION REGULATION (EC) No 328/94 of 14 February 1994 amending Regulation (EEC) No 2294/92 on detailed rules for the application of the support system for producers of the oil seeds referred to in Council Regulation (EEC) No 1765/92 Whereas the provisions of this Regulation are in accor ­ dance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EEC) No 232/94 (2), and in particular Article 11 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 2294/92 of 31 July 1992 on detailed rules for the application of the support system for producers of the oil seeds referred to in Council Regulation (EEC) No 1 765/92 (3), as last amended by Regulation (EC) No 243/94 (4), restricts producers of rape seed eligible for the compensatory payments to those producers sowing seed of specified qualities and varieties ; whereas additional varieties of rape seed are now available to producers, which meet the eligi ­ bility criteria laid down ; whereas these varieties should accordingly be added to the present list ; HAS ADOPTED THIS REGULATION : Article 1 The varieties of rape seed 'Almea, Celt, Commanche, Desiree, Lambada, Miro, Ole , Orlong, Polo and Symbol' are hereby added to the list of varieties in Annex II to Regulation (EEC) No 2294/92. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 February 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 30, 3 . 2. 1994, p. 7. O OJ No L 221 , 6 . 8 . 1992, p . 22. (4) OJ No L 30, 3 . 2. 1994, p. 41 .